Exhibit 10.1

 

[g274531kei001.jpg]

 

October 30, 2008

 

Khoon Cheng Lim

9539 Cortada Street

El Monte, CA 91733

 

Dear KC:

 

Valence Technology, Inc. is pleased to offer you the position of Chief
Technology Officer (CTO) with responsibility over the Company’s Engineering,
Research and Development working out of the Company’s location in Suzhou China
and responsibility for managing the Company’s interests in any venture of the
Company when directed by the CEO or President, including Pleiades Battery
Manufacturing.  This letter embodies the terms of your employment offer with
Valence Technology, Inc.

 

You will report to Robert L. Kanode, President and CEO.

 

Compensation:

 

Your starting salary will be at an annualized rate of $200,000 paid on a
bi-weekly basis.  Since this position is classified as exempt, you will not be
eligible for overtime pay.  Unless determined that such practices are prohibited
by Chinese law, all compensation for your services will be paid to you in the
U.S. and you are eligible to participate in the global employee benefit plans
designed for U.S. expatriate employees.  U.S. pension and savings plans and U.S.
social security laws and benefits shall continue to apply to the extent
possible, subject to applicable laws and plan regulations.  You shall be liable
to PRC for all individual income taxes arising from your employment
remuneration.  In the event the Company terminates your employment for other
than Good Cause (as defined in the Footnote below) all options previously issued
(450,000 shares) shall immediately vest and become exercisable on the date of
such Termination for Other than Good Cause.

 

You will be eligible for four (4) weeks of vacation per year, accrued on a
bi-weekly basis.  Holidays are to be observed in accordance with local laws and
business customs.

 

As a Valence employee you will be expected to abide by company rules and
regulations.  You will be expected to sign and comply with our employee
agreement which requires, among other provisions, the assignment of patent
rights to any invention made during your employment at Valence and nondisclosure
of proprietary.

 

Valence is an at will employer.  As an employee you may terminate employment at
any time and for any reason whatsoever with notice to Valence.  We request that
in the event of resignation, you give the company at least 30 days notice. 
Similarly, Valence may terminate your employment at any time and for any reason
whatsoever, with or without cause.  In the event the Company terminates your
employment for other than Good Cause (as defined in the Footnote below) Valence
will provide you with three months salary payable as of the date of termination.

 

If you wish to accept employment at Valence under the terms set out above,
please sign and date this letter, and return it to me at your earliest
convenience.

 

1

--------------------------------------------------------------------------------


 

We look forward to your favorable reply and to a productive and exciting work
relationship.

 

Sincerely,

 

/s/ Robert L. Kanode

 

 

 

Robert L. Kanode

President and Chief Executive Officer

 

 

/s/ KC Lim

 

October 30, 2008

Approved and Accepted: KC Lim

 

Date

 

 

Cc:  Cheryl Logan

 

Footnote:

 

For purposes of the Agreement, “Good Cause” shall mean and include termination
by reason of (a) your conviction (including any plea of guilty or no contest) of
(i) any felony or misdemeanor involving the embezzlement, theft or
misappropriation of monies or other property of the Company and (ii) any felony
involving the embezzlement, theft or misappropriation of monies or other
property or crime of moral turpitude; (b)  your willful and continued neglect by
you of your duties as President, but only if such neglect continues for 30 days
following receipt by you of written notice from the Company specifying such
breach and demanding that you cure such breach, and (c) your willful failure to
abide by the Company’s policies applicable to your employment.  In the event
your employment is terminated in accordance for “Good Cause,” you shall be
entitled to receive only your base salary then in effect, prorated to the date
of termination, and any benefits and expense reimbursement to which you are
entitled by virtue of your employment with the Company.

 

2

--------------------------------------------------------------------------------